                                                  Case 19-65768-wlh    Doc 43   Filed 10/10/19 Entered 10/10/19 10:44:11 Desc Main
                                                                                Document       Page 1 of 2
                                                                                                   Director of
 Legal Company Name           LLC     Brand         Status            EIN       Location/Store #   Operations     Street Address   Suite #                     City        State   Zip Code
      Star Chain Inc                                             81‐3430903            HQ                                11735 Pointe Pl.                Alpharetta         GA      30076
 US Star 1 LLC, Checkers       1     Checker's       Open        81‐3683291           3054             Drew Pye         1029 Edgefield Rd               North Augusta       SC      29860
 US Star 1 LLC, Checkers       1     Checker's       Open        81‐3683291           3378             Drew Pye         1846 Remount Rd                   Hanahan           SC      29410
 US Star 1 LLC, Checkers       1     Checker's       Open        81‐3683291           3225          Jonathan Gates    943 Jesse Jewell Pkwy              Gainesville        GA      30501
US Star 3 LLC, Yogli Mogli    3     Yogli Mogli      Open        81‐4560732     Virginia Highland     Mike Tillis     1002 N Highland Ave                  Atlanta          GA      30306
 US Star 5 LLC, Checkers       5     Checker's       Open        81‐5157745           3061          Jonathan Gates      9500 Highway 92                  Woodstock          GA      30188
US Star 6 LLC, Captain D's    6     Captain D's      Open        82‐4814002          365010           Mike Tillis      5320 JFK Boulevard              North Little Rock    AR      72116
                               6    Captain D's      Open        82‐4814002          365011           Mike Tillis   6301 Colonial Glenn Road             Little Rock        AR      72204
                               6    Captain D's      Open        82‐4814002          365014           Mike Tillis     1602 East Race Street                Searcy           AR      72143
US Star 8, LLC, Yogli Mogli   8     Yogli Mogli      Open        82‐1378852         East Cobb         Mike Tillis    1255 Johnson Ferry Rd    Suite 35    Marietta          GA      30068
US Star 9 LLC, Yogli Mogli    9     Yogli Mogli      Open        82‐1378891         Marietta          Mike Tillis     3605 Sandy Plains Rd   Suite 150    Marietta          GA      30066
US Star 10 LLC, Yogli Mogli   10    Yogli Mogli      Open        82‐1497410           Hiram           Mike Tillis  5157 Jimmy Lee Smith Pkwy Suite 109      Hiram           GA      30141

 US Star 11 LLC, Checkers     11    Checker's        Open        81‐5179669           3005            Drew Pye          2611 Deans Bridge Rd                 Augusta        GA      30906
 US Star 12 LLC, Checkers     12    Checker's        Open        81‐5195774           3007            Drew Pye         2901 Peach Orchard Rd                 Augusta        GA      30906

 US Star 16 LLC, Checkers     16     Checker's       Open        82‐0640534          3174              Drew Pye       3554 Windsor Spring Rd                  Augusta       GA      30906
 US Star 17 LLC, Checkers     17     Checker's       Open        82‐2033512          3079           Jonathan Gates       4948 Jonesboro Rd                   Forest Park    GA      30297
US Star 18 LLC, Yogli Mogli   18    Yogli Mogli      Open        82‐2808381        West Cobb           Mike Tillis        3600 Dallas Hwy           290       Marietta      GA      30064
 US Star 19 LLC, Checkers     19     Checker's       Open        82‐2862917          1082           Jonathan Gates         4270 Lavista Rd                     Tucker       GA      30084
                              19     Checker's       Open        82‐2862917          1134           Jonathan Gates   1947 Scenic Highway South                Snellville    GA      30078
                              19     Checker's       Open        82‐2862917          1135           Jonathan Gates      2336 Pleasant Hill Rd                  Duluth       GA      30096
                              19     Checker's       Open        82‐2862917          1140           Jonathan Gates        919 Buford Drive                 Lawrenceville    GA      30043
 US Star 20 LLC, Checkers     20     Checker's       Open        82‐3016442          3311              Drew Pye          4399 Drochester Rd                N. Charleston    SC      29405
 US Star 21 LLC, Checkers     21     Checker's       Open        82‐3026525          3312              Drew Pye            601 N. Main St                   Summerville     SC      29483
 US Star 26 LLC, Checkers     26     Checker's       Open        82‐4626387          3057           Jonathan Gates    6344 Lawrenceville Hwy.                  Tucker       GA      30084
 US Star 27 LLC, Checkers     27     Checker's       Open        82‐4661140          3135           Jonathan Gates        721 W Taylor St.                     Griffin      GA      30223
 US Star 30 LLC, Checkers     30     Checker's       Open        82‐4797834          3213           Jonathan Gates         12 Bo James St.                     Clayton      GA      30525

 US Star 31 LLC, Checkers     31    Checker's        Open        82‐4844830           3222          Jonathan Gates        3745 Austell Rd. SW                Marietta       GA      30060
 US Star 32 LLC, Checkers     32    Checker's        Open        82‐4850996           3223          Jonathan Gates         5801 Buford Hwy.                  Doraville      GA      30340
 US Star 33 LLC, Checkers     33    Checker's        Open        82‐4869104           3299          Jonathan Gates       6000 Memorial Drive              Stone Mountain    GA      30083
 US Star 36 LLC, Checkers     36    Checker's        Open        82‐4956082           3477          Jonathan Gates      2148 Lawrenceville Hwy.               Decatur       GA      30033
  US Star 39 LLC, Newk's      39     Newk's          Open        82‐5045820           1019           Phillip O'Reilly 2615 Medical Center Parkway          Murfreesboro     TN      37129
                                                  Case 19-65768-wlh    Doc 43   Filed 10/10/19 Entered 10/10/19 10:44:11 Desc Main
                                                                                Document       Page 2 of 2
                                                                                                   Director of
 Legal Company Name           LLC     Brand         Status            EIN       Location/Store #   Operations     Street Address   Suite #                 City        State   Zip Code
                              39      Newk's         Open        82‐5045820          1034       Phillip O'Reilly     535 Cool Srpings Blvd.      120      Franklin      TN      37067
                              39      Newk's         Open        82‐5045820          1049       Phillip O'Reilly       4550 Harding Pike                 Nashville      TN      37205
                              39      Newk's         Open        82‐5045820          1081       Phillip O'Reilly   7020 Executive Center Drive          Brentwood       TN      37027
                              39      Newk's         Open        82‐5045820          1083       Phillip O'Reilly      2714 West End Ave.                 Nashville      TN      37203
                              39      Newk's         Open        82‐5045820          1118       Phillip O'Reilly     149 Wendlewood Drive              Murfreesboro     TN      37129
US Star 41 LLC, Captain D's   41    Captain D's      Open        37‐1911319         365012        Mike Tillis        1109 West Main Street              Jacksonville    AR      72076
                              41    Captain D's      Open        37‐1911319         365013        Mike Tillis          1419 Military Road                  Benton       AR      72015
                              41    Captain D's      Open        37‐1911319         365016        Mike Tillis       221 Shockley Ferry Road              Anderson       SC      29624
